Case 1:20-cv-00804-RGA Document 71 Filed 08/10/20 Page 1 of 2 PageID #: 804




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

SANOFI-AVENTIS U.S. LLC, and SANOFI                  )
MATURE IP,                                           )
                                                     )
               Plaintiffs,                           )
                                                     )
   v.                                                ) C.A. No. 20-0804-RGA
                                                     )
ACTAVIS LLC, APOTEX CORP., APOTEX                    )
INC., BELCHER PHARMACEUTICALS, LLC,                  )
BRECKENRIDGE PHARMACEUTICAL, INC.,                   )
DR. REDDY’S LABORATORIES, DR.                        )
REDDY’S LABORATORIES, LTD.,                          )
FRESENIUS KABI USA, LLC, SANDOZ INC.,                )
HETERO USA, INC., HETERO LABS LTD., and              )
HETERO LABS LTD. UNIT-VI,                            )
                                                     )
                                                     )
               Defendants.                           )

                                     NOTICE OF SERVICE

        PLEASE TAKE NOTICE that on August 10, 2020, the following document was

served on the persons listed below in the manner indicated:

        1)   Actavis LLC’s Initial Disclosures

        BY EMAIL
        Jack B. Blumenfeld                             Michael S. Screbo
        Derek James Fahnestock                         VENABLE, LLP
        MORRIS, NICHOLS, ARSHT & TUNNELL, LLP          1290 Avenue of the Americas, 20th Floor
        1201 North Market Street                       New York, NY 10104
        P.O. Box 1347                                  (212) 218-2100
        Wilmington, DE 19899                           mscerbo@venable.com
        (302) 658-9200
        jbbefiling@mnat.com                            Whitney L. Meier
        dfahnestock@mnat.com                           William E. Solander
                                                       Daniel J. Minion
                                                       VENABLE, LLP
                                                       Rockefeller Center
                                                       1270 Avenue of the Americas, 24th Floor
                                                       New York, NY 10020
Case 1:20-cv-00804-RGA Document 71 Filed 08/10/20 Page 2 of 2 PageID #: 805




                                            (212) 307-5500
                                            wlmeier@venable.com
                                            wsolander@venable.com
                                            dminion@venable.com


                                            /s/ Karen E. Keller
                                            John W. Shaw (No. 3362)
OF COUNSEL:                                 Karen E. Keller (No. 4489)
Emily L. Rapalino, Esq.                     SHAW KELLER LLP
Daryl L. Wiesen, Esq.                       I.M. Pei Building
GOODWIN PROCTER LLP                         1105 North Market Street, 12th Floor
100 Northern Avenue                         Wilmington, DE 19801
Boston, MA 02210                            (302) 298-0700
(617) 570-1000                              jshaw@shawkeller.com
                                            kkeller@shawkeller.com
Aviv A. Zalcenstein, Esq.                   Attorneys for Defendants Actavis, LLC
Tiffany Mahmood, Esq.
Joel Broussard, Esq.
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
(212) 813-8800

Dated: August 10, 2020




                                     2
